Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US PGPub 2012/0300570, in view of Kollipara et al., US PGPub 2011/0119425.
With respect to claim 2, Kim teaches a method, comprising: 
receiving a command for a refresh operation associated with a first set of refresh events at a memory device (par. 152, the external refresh command being the refresh operation, and the refreshes performed at chip 7 being the first set of refresh events); 
determining a second set of refresh events based at least in part on a temperature associated with the memory device, the second set of refresh events different than the first set of refresh events (par. 152, the refreshes performed at chip 0 being the second set of refresh events, which is set at one refresh for 16 external refreshes, based on the temperature of chip 0 being the coolest); and 
performing the second set of refresh events in response to the command (par. 152, the refreshes at chip 0).
Kim does not disclose that the set of DRAM chips comprises a memory array of a memory device.  Kollipara teaches that a memory array comprises a plurality of DRAM chips (par. 120). Therefore the combination of Kim and Kollipara teaches that the refresh operation is associated with a first set of refresh events at a memory array of a memory device, and determining a second set of refresh events at the memory array of the memory device.
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Kollipara before him before the earliest effective filing date, to modify the memory access method of Kim with the memory access method of Kollipara, in order to treat the entire memory device as a memory array, which allows the system to be easily reconfigured to increase the amount of available memory storage, as taught by Kollipara in pars. 40-41.
With respect to claim 3, Kim teaches the method of claim 2, wherein performing the second set of refresh events comprises: skipping or postponing one or more refresh events included in the first set of refresh events (par. 152, where a refresh is performed at chip 0 for only one in every 16 times a refresh is performed at chip 7).
With respect to claim 4, Kim teaches the method of claim 2, wherein each refresh event of the first set of refresh events and each refresh event of the second set of refresh events comprises a refresh of one or more rows of memory cells within the memory array of the memory device (par. 135, one or more memory cells of a word line is refreshed).
With respect to claim 5, Kim teaches the method of claim 2, wherein determining the second set of refresh events based at least in part on the temperature associated with the memory device comprises: determining a quantity of refresh events within the first set of refresh events to skip based at least in part on the temperature associated with the memory device (par. 152, where chip 0 skips more refresh events because it is the coolest temperature).
With respect to claim 6, Kim teaches the method of claim 2, wherein determining the second set of refresh events based at least in part on the temperature associated with the memory device comprises: determining a quantity of refresh events within the first set of refresh events to postpone based at least in part on the temperature associated with the memory device (par. 152, where chip 0 postpones more refresh events because it is the coolest temperature).
With respect to claim 7, Kim teaches the method of claim 2, further comprising: determining that temperature associated with the memory device is within a temperature range of a plurality of temperature ranges, wherein each of the plurality of temperature ranges is associated with skipping or postponing a different quantity of refresh events, and wherein performing the second set of refresh events comprises skipping or postponing a quantity of refresh events associated with the temperature range (par. 152 and the associated par. 52, where a temperature range is associated with a refresh rate of 1X, 1/2X … 1/16X) .
With respect to claim 8, Kim teaches the method of claim 2, wherein: 
the memory device comprises a first die, the first die and a second die coupled with a command bus (par. 126, the command bus associated with the DRAM, and par. 152, where each DRAM chip comprises a memory die); 
the command is received by the first die and the second die via the command bus (par. 126, the DRAM receives the refresh command through the command bus, and par. 152, the refresh command is received at the individual DRAM chips); 
the temperature associated with the memory device comprises a temperature of the first die (par. 152, each DRAM chip has an associated temperature); and 
performing the second set of refresh events comprises performing a different quantity of refresh events at the first die than at the second die in response to the command (par. 152, the refresh rate of chip 0 being different from chip 7 and performing a different quantity of refresh events).
With respect to claim 9, Kim teaches the method of claim 2, wherein: 
the memory device comprises a first die, the first die and a second die coupled with a command bus (par. 126, the command bus associated with the DRAM, and par. 152, where each DRAM chip comprises a memory die); 
the command is received by the first die and the second die via the command bus (par. 126, the DRAM receives the refresh command through the command bus, and par. 152, the refresh command is received at the individual DRAM chips); 
the temperature associated with the memory device comprises a temperature of the first die (par. 152, each DRAM chip has an associated temperature); and 
performing the second set of refresh events comprises performing one or more refresh events at the first die in accordance with a different timing than a third set of refresh events performed at the second die (par. 152, the refresh rate of each chip 0 to chip 7 being different and performing a different quantity of refresh events for each chip).
With respect to claim 10, Kim teaches the method of claim 2, further comprising: 
receiving, at the memory device, a second command for a second refresh operation associated with a third set of refresh events (par. 152 and the associated fig. 52, another external refresh command being the second command, and a third set of refresh events being the refreshes performed at chip 1); 
determining a fourth set of refresh events based at least in part on a second temperature associated with the memory device, the fourth set of refresh events different than the third set of refresh events and the second set of refresh events (par. 152 and the associated fig. 52, the fourth set of refresh evens being the refreshes performed at chip 2); and 
performing the fourth set of refresh events in response to the second command (par. 152 and the associated fig. 52, the refreshes performed at chip 2).
With respect to claim 12, Kim teaches an apparatus, comprising: 
a memory array (par. 152, the DRAM chips); 
a command decoder configured to decode a command for a refresh operation associated with a first set of refresh events at the memory array (par. 152, the external refresh command being the refresh operation, and the refreshes performed at chip 7 being the first set of refresh events); 
a refresh logic component configured to determine a second set of refresh events based at least in part on a temperature associated with the memory array, the second set of refresh events different than the first set of refresh events (par. 152, the refreshes performed at chip 0 being the second set of refresh events, which is set at one refresh for 16 external refreshes, based on the temperature of chip 0 being the coolest); and 
a refresh control component configured to perform the second set of refresh events in response to the command (par. 152, the refreshes at chip 0).
Kim does not expressly state that the set of DRAM chips comprises a memory array.  Kollipara teaches that a memory array comprises a plurality of DRAM chips (par. 120). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Kollipara before him before the earliest effective filing date, to modify the memory access method of Kim with the memory access method of Kollipara, in order to treat the entire memory device as a memory array, which allows the system to be easily reconfigured to increase the amount of available memory storage, as taught by Kollipara in pars. 40-41.
With respect to claim 13, Kim teaches the apparatus of claim 12, wherein, to perform the second set of refresh events, the refresh control component is configured to skip or postpone one or more refresh events included in the first set of refresh events (par. 152, where a refresh is performed at chip 0 for only one in every 16 times a refresh is performed at chip 7).
With respect to claim 14, Kim teaches the apparatus of claim 12, wherein each refresh event of the first set of refresh events and each refresh event of the second set of refresh events comprises a refresh of one or more rows of memory cells within the memory array (par. 135, one or more memory cells of a word line is refreshed).
With respect to claim 15, Kim teaches the apparatus of claim 12, wherein, to determine the second set of refresh events based at least in part on the temperature associated with the memory array, the refresh logic component is configured to determine a quantity of refresh events within the first set of refresh events to skip based at least in part on the temperature associated with the memory array (par. 152, where chip 0 skips more refresh events because it is the coolest temperature).
With respect to claim 16, Kim teaches the apparatus of claim 12, wherein, to determine the second set of refresh events based at least in part on the temperature associated with the memory array, the refresh logic component is configured to determine a quantity of refresh events within the first set of refresh events to postpone based at least in part on the temperature associated with the memory array (par. 152, where chip 0 postpones more refresh events because it is the coolest temperature).
With respect to claim 17, Kim teaches an apparatus, comprising: 
a memory device (par. 152, the memory module) and 
controller for the memory device, wherein the controller is configured to cause the apparatus to: 
receive a command for a refresh operation associated with a first set of refresh events at the memory device (par. 152, the external refresh command being the refresh operation, and the refreshes performed at chip 7 being the first set of refresh events); 
determine a second set of refresh events based at least in part on a temperature associated with the memory device, the second set of refresh events different than the first set of refresh events (par. 152, the refreshes performed at chip 0 being the second set of refresh events, which is set at one refresh for 16 external refreshes, based on the temperature of chip 0 being the coolest); and 
perform the second set of refresh events in response to the command (par. 152, the refreshes at chip 0).
Kim does not disclose that the set of DRAM chips comprises a memory array of a memory device.  Kollipara teaches that a memory array comprises a plurality of DRAM chips (par. 120). Therefore the combination of Kim and Kollipara teaches that the refresh operation is associated with a first set of refresh events at a memory array of a memory device, and determining a second set of refresh events at the memory array of the memory device.
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Kollipara before him before the earliest effective filing date, to modify the memory access method of Kim with the memory access method of Kollipara, in order to treat the entire memory device as a memory array, which allows the system to be easily reconfigured to increase the amount of available memory storage, as taught by Kollipara in pars. 40-41.
With respect to claim 18, Kim teaches the apparatus of claim 17, wherein, to perform the second set of refresh events, the controller is configured to cause the apparatus to: skip or postpone one or more refresh events included in the first set of refresh events (par. 152, where a refresh is performed at chip 0 for only one in every 16 times a refresh is performed at chip 7).
With respect to claim 19, Kim teaches the apparatus of claim 17 wherein each refresh event of the first set of refresh events and each refresh event of the second set of refresh events comprises a refresh of one or more rows of memory cells within the memory array (par. 135, one or more memory cells of a word line is refreshed).
With respect to claim 20, Kim teaches the apparatus of claim 17, wherein, to determine the second set of refresh events based at least in part on the temperature associated with the memory array, the controller is configured to cause the apparatus to: determine a quantity of refresh events within the first set of refresh events to skip based at least in part on the temperature associated with the memory device (par. 152, where chip 0 skips more refresh events because it is the coolest temperature).
With respect to claim 21, Kim teaches the apparatus of claim 17, wherein, to determine the second set of refresh events based at least in part on the temperature associated with the memory array, the controller is configured to cause the apparatus to: determine a quantity of refresh events within the first set of refresh events to postpone based at least in part on the temperature associated with the memory device (par. 152, where chip 0 postpones more refresh events because it is the coolest temperature).

Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive. Firstly, the rejection under 35 USC 112(b) are withdrawn due to the claim amendments dated 11/15/2022.  Applicant’s arguments on pages 8-10, with respect to the 35 USC 102 rejection of claims 2-21 are directed towards Kim failing to teach a memory array of a memory device, as Kim teaches a module having a plurality of DRAM chips, each comprising a memory array. While Kim does refer to the memory inside of each DRAM chip as a memory array, it is also common to refer to the set of DRAM chips on a memory module as a memory array.  See, for example, Kollipara et al., US PGPub 2011/0119425, par. 41, Lee et al., US PGPub 2010/0027329, par. 50, and Tuma et al., US Patent 6,035,384, col. 1, lines 31-36.  The Kollipara reference has been supplied to teach that a plurality of DRAM chips comprises a memory array of a memory device. Therefore Applicant’s arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136